Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 63-69 are allowed. 							                   The following is an examiner's statement of reasons for allowance: 
 Regarding Claim 63: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a gas mixture for ion implantation of silicon and/or silicon ions, consisting of silicon tetrafluoride and hydrogen, wherein the amount of hydrogen in the gas mixture is between 0.01% to 30% by volume, based on total volume of silicon tetrafluoride and hydrogen.
	The most relevant prior art reference due to Kaim et al. (Pub. No. : US 2012/0142174 A1) substantially discloses a gas mixture for ion implantation of silicon and/or silicon ions, consisting of silicon tetrafluoride and hydrogen (Paragraphs 0073).						Additionally, Sinha et al. (Pub. No.: US 2014/0061501 A1) teaches the beneficial effects of optimum amount of hydrogen diluent (Paragraphs 0022-0023 & 0050-. Presence of hydrogen in the gas mixture acts as a scavenger of F generated from silicon tetrafluoride and keeps the deposit on the filament down. On the flip side diluting the dopant gas with hydrogen lowers the implant ions for a similar flow of implantation gas. So clearly a balance has to be made between these competing phenomena by choosing the right amount of hydrogen).   
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 


Regarding Claims 64-66: these claims are allowed because of their dependency status from claim 63.

Regarding Claim 67: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method of implanting silicon and/or silicon ions in a substrate, consisting of ionizing silicon tetrafluoride in a gas mixture comprising silicon tetrafluoride and hydrogen, wherein the amount of hydrogen in the gas mixture is between 0.01% to 30% by volume, based on total volume of silicon tetrafluoride and hydrogen.
The most relevant prior art reference due to Kaim et al. (Pub. No. : US 2012/0142174 A1) substantially discloses a method of implanting silicon and/or silicon ions in a substrate, consisting of ionizing silicon tetrafluoride in a gas mixture comprising silicon tetrafluoride and hydrogen (Paragraphs 0049, 0073), and 									implanting silicon and/or silicon ions from said ionizing in the substrate (Paragraphs 0049, 0073).
Additionally, Sinha et al. (Pub. No.: US 2014/0061501 A1) teaches the beneficial effects of optimum amount of hydrogen diluent (Paragraphs 0022-0023 & 0050-. Presence of 
 	Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 67 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 67 is deemed patentable over the prior arts.

Regarding Claims 68-69: these claims are allowed because of their dependency status from claim 67.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

03/04/2021
/SYED I GHEYAS/Primary Examiner, Art Unit 2812